                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                      UNITED STATES DISTRICT COURT
                                   8                                   NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                         MICHAEL L. OVERTON,                             Case No. 19-05798 EJD (PR)
                                  10
                                                            Petitioner,                  ORDER OF DISMISSAL
                                  11
                                                    v.
                                  12
Northern District of California
 United States District Court




                                         BPH COMMISSIONERS,
                                  13
                                                            Respondent.
                                  14

                                  15

                                  16            On September 17, 2019, Petitioner, a California prisoner, filed a document entitled
                                  17   “Notice of Appeal on 5-yr deferral period by Defs.’s BPH.” (Docket No. 1.) The Clerk
                                  18   construed the document as an attempt to file a petition for a writ of habeas corpus pursuant
                                  19   to 28 U.S.C. § 2254. On the same day, the Clerk notified Petitioner that he needed to
                                  20   either pay the filing fee or file a complete application for leave to proceed in forma
                                  21   pauperis (“IFP”) within twenty-eight days from the date of the notice to avoid dismissal.
                                  22   (Docket No. 2.) The deadline has passed, and Petitioner has failed to respond.
                                  23   Accordingly, the action is DISMISSED without prejudice for failure to pay the filing fee.
                                  24            IT IS SO ORDERED.
                                  25            10/25/2019
                                       Dated: _____________________                      ________________________
                                  26                                                     EDWARD J. DAVILA
                                                                                         United States District Judge
                                  27   Order of Dismissal
                                       P:\PRO-SE\EJD\HC.19\05798Overton_dism-ifp.docx
                                  28
